Citation Nr: 0432860	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 30 
percent for a left eye condition.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, that denied the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), and on 
appeal of a January 2003 rating decision that denied the 
veteran's claim of entitlement to a disability rating in 
excess of 30 percent for a left eye condition.  The veteran 
perfected appeals of these decisions in November 1998 and 
June 2003, respectively.  A hearing was held at the RO in 
August 2003, and a videoconference Board hearing was held 
before the undersigned Veterans Law Judge in September 2004.

The issue of entitlement to a disability rating in excess of 
30 percent for a left eye condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's PTSD is manifested by chronic sleep 
impairment, significant social impairment, and little 
occupational impairment.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With respect to the 
veteran's increased rating claim for PTSD, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted; therefore, the AOJ could not have complied 
with the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, regarding the issue of entitlement to a 
disability rating in excess of 30 percent for PTSD, on August 
12, 2002, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that pertains to the 
claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his increased rating claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on August 12, 2002, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in July 2004, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, supplemental statements of the case were 
issued to the veteran and his service representative in 
January and September 2003.  VA notified the veteran and his 
service representative in June 2003 that a hearing would be 
held at the RO in August 2003.  VA also notified them in 
August 2004 that a videoconference Board hearing would be 
held in September 2004.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Factual Background

On VA PTSD examination in October 1997, the veteran 
complained of severe sleep disorder, trouble falling asleep, 
frequent nightmares, decreased energy and interest, 
helplessness, a lack of motivation, some irregular appetite, 
intrusive thoughts, and hyperarousal.  He reported working as 
a mail handler with the U.S. Postal Service since 1977.  He 
also reported having problems with his co-workers and with 
authority.  He stated that he had experienced PTSD symptoms 
since returning from Vietnam.  The veteran's Global 
Assessment of Functioning (GAF) score was 55, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  It was noted that the 
veteran's GAF score had been 65 in the past year, indicating 
some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well and having some meaningful 
interpersonal relationships.  The diagnoses included PTSD.  

The veteran testified at his RO hearing in November 1998 that 
he had held a range of jobs during his 20 years of employment 
with the U.S. Postal Service.  He reported problems with his 
short- and long-term memory, continuing nightmares about his 
service in Vietnam, and sleep difficulties.  He stated that 
he had not been treated by VA for his service-connected PTSD 
since his 1997 examination.  

On VA PTSD examination in September 1999, the veteran 
complained of ongoing nightmares, avoidance of "many things 
having to do with the war," social isolation from his wife 
and family, a significant degree of survivor's guilt, chronic 
sleep impairment, a long history of irritability and 
outbursts, an exaggerated startle response, and 
hypervigilance.  The VA examiner noted that the veteran's 
family and social interactions were extremely impaired.  The 
veteran was unable to identify anyone that he considered a 
close friend.  It was noted that the veteran's occupational 
history was fairly stable because he had been employed at the 
U.S. Postal Service for 23 years.  The veteran also reported 
episodes of significant suicidal ideation and stated that he 
was unable to function during periods when he was more 
depressed.  He stated that his wife referred to him as a 
"dungeon dweller" because he spent a good deal of time down 
in the basement alone in the dark, working on his computer or 
just sitting doing nothing.  

Mental status examination of the veteran revealed good eye 
contact, an appropriate affect, an overall reserved mood that 
also was depressed and detached at times, no ongoing suicidal 
or homicidal ideation, no other abnormalities of thought 
content, and no apparent thought disorder.  The VA examiner 
concluded that the veteran met the full diagnostic criteria 
for chronic and moderate to severe PTSD, although the major 
manifestations of his mood and behavioral disorder also met 
the full criteria for major depression.  Given these 
manifestations, the VA examiner concluded that the veteran's 
level of functioning was frequently moderately to severely 
impaired and in the 35-40 range on the GAF scale over the 
previous year and in the past 5 years.  In addition, the VA 
examiner stated that, during periods of severe depression, 
the veteran was unable to function in any area and 
automatically would be in the 25-30 range on the GAF scale.  

On VA PTSD examination in November 2002, the veteran 
complained of intrusive thoughts, some times as frequently as 
daily, as well as nightmares which occurred intermittently.  
He reported chronic arousal symptoms, including sleep 
difficulties with intermittent difficulty falling asleep as 
well as chronic midnight and early morning awakening.  The 
veteran described some irritability and anger as well as what 
appeared to be relatively mild hypervigilance and mild 
startle reactions, although he noted that they were less 
exaggerated that they had been years earlier.  He also 
described significant concentration difficulties and 
avoidance symptoms that were quite prominent.  The veteran 
stated that his symptoms and his level of functioning had 
remained essentially unchanged since his most recent VA PTSD 
examination in 1999.  He also stated that the veteran was 
emotionally very avoidant and removed, and this had caused 
great difficulties in his intimate relationships.  The 
veteran stated that he spent the majority of his non-work 
time in his basement, which he also referred to as his 
"bunker," working on the computer or watching television.  
The VA examiner noted that the veteran's emotionally and 
socially avoidant lifestyle also manifested itself in 
generalized social avoidance, with the veteran preferring to 
be on his own, although he tolerated social outings in public 
places with his wife to some extent against his will.  He 
also noted that the veteran had been married four times, and 
his fourth marriage was in trouble.  The veteran was still 
employed by the U.S. Postal Service and worked largely on his 
own, facilitating his general social avoidance.  

Mental status examination of the veteran revealed a somewhat 
dysthymic affect, though with some range appropriate to 
content, including displays of humor and a somewhat dysthymic 
mood.  The veteran had difficulty describing his mood and 
stated that he did not pay attention to what he felt but 
simply functioned day-to-day.  The VA examiner stated that 
this was consistent with emotionally avoidant symptoms of 
PTSD.  The veteran also had logical and organized thoughts 
with no evidence of a disordered thought process or content.  
He denied psychotic symptoms and suicidal ideation.  The 
veteran's cognition was grossly intact, although he reported 
some concentration difficulties, and his insight and judgment 
were good.  The veteran's GAF score was 65.  The VA examiner 
concluded that the veteran's arousal symptoms were somewhat 
mild but his avoidance and re-experiencing symptoms were 
fairly prominent.  He further stated that it appeared that 
the veteran's symptoms had caused little, if any, impairment 
in his vocational function and significant impairment in 
social functioning, particularly in intimate relationships.  
The diagnoses included PTSD.

At his local hearing in August 2003 with the Decision Review 
Officer, the veteran testified that he had few friends.  At 
his videoconference Board hearing in September 2004, the 
veteran testified that he had short- and long-term memory 
problems, difficulty concentrating, panic attacks, and 
nightmares.  He also testified that he was not taking any 
medication or receiving any treatment for his service-
connected PTSD.  


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected PTSD is evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

An evaluation of 30 percent disabling is available under 
Diagnostic Code 9411 where PTSD is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

The next higher evaluation of 50 percent disabling is 
available where PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

An evaluation of 70 percent disabling is available under 
Diagnostic Code 9411 where PTSD is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where PTSD is manifested 
by total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting himself or others; an intermittent inability to 
perform activities of daily living (including the maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of his close relatives, his 
own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support entitlement to 
a disability rating in excess of 30 percent for PTSD.

Initially, the Board observes that, on VA examination in 
October 1997, the veteran reported severe sleep difficulties, 
decreased energy, and difficulties in his relationships with 
others at work and in his family life.  It was noted that the 
veteran's GAF score had been 65 within the previous year, 
with a current GAF score of 55.  At his September 1999 VA 
examination, the veteran reported problems in his 
relationship with his wife and complained that he was 
isolated from his family.  However, the veteran also reported 
a stable occupational history of employment at the U.S. 
Postal Service for 23 years.  Further, although the veteran 
complained of symptoms of ongoing depression, including 
significant suicidal ideation, the VA examiner found no 
ongoing suicidal or homicidal ideation, no abnormalities of 
thought content, and no apparent thought disorder on mental 
status examination.  The veteran's affect was appropriate and 
his mood was reserved overall, although at times he was 
depressed and detached.  That examiner noted that the 
veteran's GAF score had been between 35-40 in the previous 
year and between 25-30 during periods of severe depression 
when the veteran reported being unable to function.   

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), p. 32.  In 
pertinent part, a GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  A GAF of 31 to 40 indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  A GAF of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational or school functioning.  A GAF of 51 to 
60 indicates moderate symptoms or moderate difficulty in 
social, occupation or school functioning.  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  

While the Schedule for Rating Disabilities (Schedule) does 
indicate that the rating agency must be familiar with DSM-IV, 
it does not assign disability percentages based solely on GAF 
scores.  See 38 C.F.R. § 4.130 (2003).  Thus, the GAF scores 
ranging from 25-30, 35-40, 55, and 65 do not automatically 
equate to any particular percentage in the Schedule; rather, 
they are but one factor to be considered in conjunction with 
all of the other evidence.

In this regard, the Board finds the 2002 VA examination more 
indicative of the current level of functioning.  See 
Francisco, supra.  On VA PTSD examination in November 2002, 
the veteran reported chronic sleep difficulties, but 
described only mild hypervigilance and startle response.  He 
also described continuing social avoidance and great 
difficulties in his intimate relationships, including with 
his wife.  However, he stated that he was still married to 
his wife after 9 years and that he still worked at the U.S. 
Postal Service after 26 years.  The VA examiner found no 
evidence of a disordered thought process or content, and no 
psychotic symptoms were present.  The veteran's cognition was 
grossly intact, his insight and judgment were both good, and 
he denied suicidal ideation.  The VA examiner concluded that, 
although the veteran's reported symptoms had caused 
significant impairment in his social functioning, he had 
little if any occupational impairment due to his service-
connected PTSD.  

Given the objective medical evidence of record indicating 
that the veteran primarily experienced disabling symptoms 
such as chronic sleep impairment, a somewhat depressed mood, 
and little occupational impairment, the Board concludes that 
the veteran is not entitled to a disability rating in excess 
of 30 percent for PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  Although the veteran complained of short- 
and long-term memory impairment, his cognition was noted to 
be intact on the November 2002 examination, and no examiner 
noted any objective findings of such impairment.  Further, 
although the VA examiner concluded in November 2002 that the 
veteran had significant social impairment due to his service-
connected PTSD, evaluations of mental disorders may not be 
assigned based solely upon social impairment.  See 38 C.F.R. 
§ 4.126(b) (2003).  

In summary, the objective evidence fails to establish that 
the veteran's PTSD more closely approximates the criteria for 
a higher evaluation.  The veteran has a stable work history, 
receives no treatment for his PTSD, and the most recent VA 
examiner assigned a GAF score consistent with mild symptoms 
or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  Thus, the Board 
finds that the veteran's disability picture warrants the 30 
percent evaluation currently assigned.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD interferes markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  The evidence does not establish that the veteran 
has required hospitalization for his PTSD.  As noted above, 
the veteran has worked for the U.S. Postal Service since 
1977.  Finally, as noted above, the VA examiner concluded in 
November 2002 that the veteran's service-connected PTSD had 
caused little occupational impairment.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not support 
assigning a disability rating in excess of 30 percent to the 
veteran's service-connected PTSD.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder is denied.


REMAND

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for a left eye 
condition, the Board observes that VA has a duty to assist a 
claimant in developing the facts pertinent to his claim, and 
to notify him of the evidence necessary to complete an 
application for benefits.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. § 3.159.  

A review of the veteran's claims folder fails to reveal that 
VCAA complying notice was provided at any point during the 
pendency of this appeal with respect to the increased rating 
claim for a left eye condition.  Although the August 2002 
letter from the RO discussed the VCAA, it specifically 
referred to the veteran's increased rating claim for PTSD.  
The RO did not inform the veteran of the evidence needed to 
substantiate his increased rating claim for a left eye 
condition or the distribution of the responsibilities for 
obtaining that evidence.  See Quartuccio, 16 Vet. App. at 
187.  Therefore, the Board is of the opinion that, on remand, 
the veteran and his service representative should be provided 
with appropriate VCAA notice.

The Board also notes that the veteran contends that his 
service-connected left eye injury results in disfigurement as 
well.  In this regard, the Note under 38 C.F.R. § 4.84a, 
Diagnostic Code 6029, indicates that combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye, unless there is a serious 
cosmetic defect added to the total vision loss.  Thus, the 
Board is of the opinion that a VA examination should be 
scheduled to determine the existence of any cosmetic defect 
associated with his service-connected left eye injury.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations with respect to 
the veteran's request for an increased 
rating on his service-connected left eye 
condition.  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the current nature and 
severity of his service-connected left 
eye condition.  The claims folder must be 
sent to the examiner for review.  Request 
that this examination include all 
standard studies and tests.  

Specifically, the examiner also should 
address the impact (if any) and severity 
of the veteran's claimed cosmetic defect 
of the left eye.  All examination 
findings, should be set forth in the 
examination report.

3.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to a 
disability rating in excess of 30 percent 
for a left eye condition in light of all 
relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



